 

AO 245B (CASD Rev. l/l9) Judgment in a Criminal Case '_ Fi l F Di

 

 

UNITED STATES DisrRiCT CoURT MAY 0 6 2019
SOUTHERN DISTRICT OF CALIFORI\ IA

cLERK, u.s-. DISTRICT couRT
UNITED STATES OF AMERICA JUDGMENT IN ` '

_. ¢ . .4 ‘. .' ~ ~MR@R@FECAL|FORN|A

V. (For OH`enses Commi- :¢
JOSE ANTONIO TORRES (l)

 
 

  

 

 

  

 
 

3

Case Number: 3:18-CR-053l9-GPC

 

William R Burgener
Defendant’s Attomey
USM Number 73025-298
:] a
THE DEFENDANT:

pleaded guilty to count(s) 1 Of 'th€ lnfOI’matiOn

E Was found guilty on count(s)

 

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Title and Section /Nature of Offense Count
811326(A),(B) - Attempted Reentry Of Removed Alien (Felony) l
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

[:| The defendant has been found not guilty on count(s)

 

[] Count(s) is dismissed on the motion of the United States.

 

g Assessment: $lO0.00 - Waived

E JVTA Assessment*: S

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

Fine Waived |:l Forfeiture pursuant to order filed , included herein
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residenee, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

Mav 3. 2019
Date of Imposition of Sentence
),

HON. GoNzALo P. CURIEL
UNITED STATES DISTRICT JUDGE

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

DEFENDANT: JOSE ANTONIO TORRES (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-053l9-GPC

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of :
Time Served as to count l

E[l

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
[l at A.M. on

 

 

U as notified by the United States Marshal.

The defendant must surrender for service of sentence at the institution designated by the Bureau of
Prisons:

E on or before
ij as notified by the United States Marshal.
E as notified by the Probation or Pretrial Services Office.

RETURN

l have executed this judgment as follows:

at

Defendant delivered on tO

, With a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

3:18-CR-05319-GPC

